              Case 2:21-cv-00426-APG-VCF Document 2 Filed 03/19/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Roland Thomas Murray, Jr.,                                 Case No.: 2:21-cv-00426-APG-VCF

 4             Petitioner,                                Order Denying Application to Proceed in
                                                         Forma Pauperis and Denying Petition for a
 5 v.                                                            Writ of Habeas Corpus

 6 The State of Nevada,                                                    [ECF No. 1]

 7             Respondent.

 8 I.         Introduction

 9            This is a habeas corpus action under 28 U.S.C. § 2241. Petitioner Murray is in custody

10 at the Clark County Detention Center. In the state district court, he is facing charges of one

11 count each of burglary of a business, forgery, and attempted theft. 1 In this court, he has filed an

12 application to proceed in forma pauperis 2 and a petition for a writ of habeas corpus under 28

13 U.S.C. § 2241. I will deny both.

14 II.        Legal Standard

15            Rule 1(b) of the Rules Governing Section 2254 Cases in the United States District Courts

16 ("Habeas Rules") permits me to apply the Habeas Rules to § 2241 habeas cases, which I will do.

17 Habeas Rule 4 states, "If it plainly appears from the petition and any attached exhibits that the

18 petitioner is not entitled to relief in the district court, the judge must dismiss the petition and

19 direct the clerk to notify the petitioner."

20

21

22   1
    State v. Murray, Case No. C-21-354299-1.
   https://www.clarkcountycourts.us/Anonymous/CaseDetail.aspx?CaseID=12113256 (report
23 generated March 19, 2021).
     2
         ECF No. 1.
              Case 2:21-cv-00426-APG-VCF Document 2 Filed 03/19/21 Page 2 of 3




 1 III.       Discussion

 2            A.     The petition plainly is without merit

 3            Every ground in the petition is frivolous and based upon misguided, sovereign-citizen

 4 mantra: gold fringe on the flag, the United States is a business entity representing banks, names

 5 in all capital letters, Murray being a fictional persona and not a real person, and Murray having a

 6 surety bond with the United States Treasury. 3 The grounds are meritless, and no amendment

 7 could cure that. I will deny the petition.

 8            Reasonable jurists would not find my determinations to be debatable or wrong, so I will

 9 not issue a certificate of appealability.

10            B.     The application to proceed in forma pauperis is incomplete

11            Murray did not submit a financial certificate completed and signed by the jail’s financial

12 officer. Murray also did not attach a copy of his inmate account statement. I will deny the

13 application. There is no point for Murray to file a new, complete application, because the

14 petition itself is plainly frivolous.

15 IV.        Conclusion

16            I THEREFORE ORDER that the application to proceed in forma pauperis (ECF No. 1) is

17 DENIED.

18            I FURTHER ORDER the clerk of the court to file the petition for a writ of habeas corpus

19 under 28 U.S.C. § 2241, currently in the docket at ECF No. 1-1.

20            I FURTHER ORDER that the petition for a writ of habeas corpus is DENIED.

21            I FURTHER ORDER that a certificate of appealability will not issue.

22

23
     3
         ECF No. 1-1 at 6-7.

                                                       2
             Case 2:21-cv-00426-APG-VCF Document 2 Filed 03/19/21 Page 3 of 3




 1           I FURTHER ORDER the clerk to add Aaron Ford, Attorney General for the State of

 2 Nevada, as counsel for the respondents.

 3           I FURTHER ORDER the clerk to provide copies of this order and all prior filings to the

 4 Attorney General in a manner consistent with the clerk’s current practice, such as regeneration of

 5 notices of electronic filing. No response by the Attorney General is necessary.

 6           I FURTHER ORDER the clerk of the court to enter judgment accordingly and close this

 7 action.

 8           DATED this 19th of March, 2021.

 9

10
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
